Opinion by
Mr. Justice Moschzisker,
The plaintiff sued to recover damages for personal injuries alleged to have been suffered through the failure of his employer to furnish a reasonably safe working appliance, one of the averments in the statement of claim being that the defendant put the plaintiff to work on a scaffold suspended in the air and partially held in place by a defective rope, the unsafe condition of which could have been discovered by a proper inspection. The plaintiff recovered a verdict; the defendant has appealed and complains that the court below erred in not sustaining his motion for judgment non obstante veredicto. .
Since the jury rendered a verdict for the plaintiff, it mlist be assumed they found all disputed facts in his favor; considering the evidence from this standpoint, it appears that the plaintiff was in the employ of the defendant; that the accident happened December 12, 1913.; that the plaintiff was put to work by the defendant’s foreman on a large scaffold the staging of which was then hanging in the air about 12 feet up; when this staging had been raised. to a height of 35 feet one of the ropes which served to hold it in place broke, and it fell precipitating the plaintiff to the ground; the plaintiff helped to fasten the rope to the roof of the building from which the staging was suspended, but he did not otherwise assist in the construction of the scaffold; when he went upon the scaffold, prior to the accident, the staging and all else in connection therewith had been completed; the rope in question came with a lot of material sent to the premises by the defendant from his. shop; all the rope thus sent was utilized in erecting the scaffold; the particular piece which broke was burned at “the breaking part”; while the rope was examined before it left the defendant’s shop, yet, no appropriate tests were made either before or after it .was put to use in the scaffold.
All the material issues in the case were properly sub*171mitted to the jury and found against the defendant. The evidence was sufficient to sustain the allegation of negligence mentioned in the beginning of this opinion; hence it is unnecessary to deal with the other phases of the case discussed by the court below and referred to by counsel in their arguments.
The assignments of error are overruled, and the judgment is affirmed.